Citation Nr: 1508753	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  13-09 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant had periods of active duty for training (ADT) and inactive duty training (IDT), including apparently from June 1988 to August 1988 and from June 1989 to July 1989.  He has established Veteran status by virtue of having established service connection for tinnitus, rated 10 percent.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the St. Paul, Minnesota Department of Veteran Affairs (VA) Regional Office (RO).  In October 2014, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

[The rating decision on appeal and the statement of the case (SOC) issued also addressed the matter of service connection for a neck disability.  However, in April 2013 correspondence the Veteran limited the instant appeal to the issue of service connection for hearing loss.]  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record does not include an audiological evaluation with audiometry in accordance with 38 C.F.R. § 4.85 and certified for rating purposes conducted in connection with the instant claim; there are reports by audiologists who provided advisory medical opinions based on review of the record (without examination to include audiometry), as well as reports of some audiometry conducted apparently for treatment purposes, and not certified for rating purposes.  Notably, based on such evidence the AOJ has awarded service connection for tinnitus.  Consequently. The current record at least suggests that the Veteran has a hearing loss disability, and (in light of the award of service connection for tinnitus) that that the hearing loss disability might be related to his service.  There record leaves some medical questions raised unanswered (or inadequately answered), and clarification is needed..  
Accordingly, the case is REMANDED for the following:

1. The AOJ should arrange for a an audiological evaluation of the Veteran (with controlled audiometry in accordance with 38 C.F.R. § 4.85(b)) to confirm the presence and determine the likely etiology of his bilateral hearing loss disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  The AOJ must advise the examiner of the Veteran's periods of Federalized (and qualifying for VA benefits) service.  Based on review of the record, and examination and interview of the Veteran, the examiner should provide opinions that respond to the following:

a. Does the Veteran have a hearing loss impairment of either or both ears that meets the definition of a hearing loss disability in 38 C.F.R. § 3.385?  If it is found that he does not, the rationale must include comment on the January 2013 VA audiometry in the record which appears to show otherwise.

b. If a hearing loss disability of either or both ears is found, identify the likely etiology for such disability.  Specifically, is it at least as likely as not (a 50 % or better probability) that it was incurred during a qualifying period of ADT or IDT with the National Guard?  If a hearing loss disability is determined to be unrelated to the Veteran's periods of ADT/IDT, the examiner must identify the etiology for the hearing loss considered more likely.  The examiner must also explain the basis for dissociating the etiology of the Veteran's hearing loss from the etiology of his tinnitus, which is service connected.

All opinions must include rationale.  

2. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

